Title: To Alexander Hamilton from Joseph Nourse, 17 August 1792
From: Nourse, Joseph
To: Hamilton, Alexander


Treasury Department, Register’s Office, August 17, 1792. States that William Banks, a clerk in the register’s office, “has suggested the following particulars for the notice of the Secretary: 1st. That the Records of Tonage would be kept more compleat, if the collectors were directed to transmit the cancell’d Registers and Emolements Monthly instead of Quarterly. 2d. That there is a defect in the act for registering of Ships and coasting vessels, from there being no penalty annexed in default of taking out Licences for Vessels under 20 Tons.… 3d. That if the alphabet of the Articles of Commerce could be revised so as to be forwarded to the Collectors for their government in the 4th Quarter of 1792 it would be a desirable Object.” Recommends that Banks “be deemed on a footing with others who receive 700 Dollars.” Discusses Banks’s possible occupancy of “the Room over the Transfer Office.”
